         

Exhibit 10.5
DELUXE CORPORATION
DEFERRED COMPENSATION PLAN
(2008 Restatement)

 



--------------------------------------------------------------------------------



 



DELUXE CORPORATION
DEFERRED COMPENSATION PLAN
(2008 Restatement)
TABLE OF CONTENTS

                      Page   SECTION 1  
RESTATEMENT AND PURPOSE
    1      
 
           
1.1. Restatement
    1      
1.2. Purpose
    1      
1.3. Effective Date
    1      
 
        SECTION 2  
DEFINITIONS
    1      
 
           
2.1. Definitions
    1      
2.2. Transition Rule
    5      
 
        SECTION 3  
ELIGIBILITY FOR PARTICIPATION
    5      
 
        SECTION 4  
ENROLLMENT AND ELECTIONS
    6      
 
           
4.1. Initial Enrollment
    6      
4.2. Election to Defer
    6      
4.3. Special Rule for New Hires
    7      
4.4. 409A Transition Rule
    8      
 
        SECTION 5  
DEFERRAL ACCOUNTS
    8      
 
           
5.1. Participant Deferral Accounts
    8      
5.2. Employee Benefit Plan Equivalent
    8      
5.3. Investment Options
    8      
5.4. Charges Against Deferral Accounts
    9      
5.5. Contractual Obligation
    9      
5.6. Unsecured Interest
    9      
 
        SECTION 6  
PAYMENT OF DEFERRED AMOUNTS
    9      
 
           
6.1. Event of Maturity
    9      
6.2. Form of Distribution
    10      
6.2.1. Form of Payment
    10      
6.2.2. Time of Payment
    11      
6.2.3. Default
    12      
6.2.4. New Designation
    12      
6.2.5. In-Service Distribution Accounts
    13      
6.2.6. Code Section 162(m) Delay
    14      
6.3. Distribution of Taxable Amounts
    14      
6.4. Tax Withholding
    14      
6.5. Special Rule for eFunds Participants
    15      
 
        SECTION 7  
UNFORESEEABLE EMERGENCY
    16  

 



--------------------------------------------------------------------------------



 



                      Page   SECTION 8  
BENEFICIARY
    17      
 
        SECTION 9  
NONTRANSFERABILITY
    17      
 
        SECTION 10  
DETERMINATIONS — RULES AND REGULATIONS
    17      
 
           
10.1. Determinations
    17      
10.2. Claims Procedure
    18      
10.2.1. Initial Claim
    18      
10.2.2. Notice of Initial Adverse Determination
    18      
10.2.3. Request for Review
    18      
10.2.4. Claim on Review
    18      
10.2.5. Notice of Adverse Determination for Claim on Review
    19      
10.3. Rules and Regulations
    19      
10.3.1. Adoption of Rules
    19      
10.3.2. Specific Rules
    20      
10.4. Deadline to File Claim
    21      
10.5. Exhaustion of Administrative Remedies
    21      
10.5.1. Deadline to File Legal Action
    21      
10.6. Knowledge of Fact by Participant Imputed to Beneficiary
    21      
 
        SECTION 11  
ADMINISTRATION
    21      
 
           
11.1. Company
    21      
11.1.1. Chief Executive Officer
    21      
11.1.2. Committee
    21      
11.1.3. Management Committee
    22      
11.2. Conflict of Interest
    23      
11.3. Dual Capacity
    23      
11.4. Administrator
    24      
11.5. Named Fiduciaries
    24      
11.6. Service of Process
    24      
11.7. Administrative Expenses
    24      
11.8. Rules, Policies and Procedures
    24      
11.9. Method of Executing Instruments
    24      
11.10. Information Furnished by Participants
    24      
 
        SECTION 12  
AMENDMENT AND TERMINATION
    24      
 
        SECTION 13  
LIFE INSURANCE CONTRACT
    25      
 
        SECTION 14  
CHANGE IN CONTROL
    25      
 
           
14.1. Distributions upon Change in Control
    25      
14.2. Definitions and Special Rules
    26      
 
        SECTION 15  
NO VESTED RIGHTS
    27      
 
        SECTION 16  
APPLICABLE LAW
    27  

- ii -



--------------------------------------------------------------------------------



 



DELUXE CORPORATION
DEFERRED COMPENSATION PLAN
(2008 Restatement)
SECTION 1
RESTATEMENT AND PURPOSE
1.1. Restatement. Deluxe Corporation, a Minnesota corporation (hereinafter
called the “Company”), established, effective as of November 15, 1983, a
deferred compensation plan known as the “DELUXE CORPORATION DEFERRED
COMPENSATION PLAN” (hereinafter called the “Plan”). The Plan was subsequently
restated effective as of January 1, 1996, and restated again effective
October 26, 2000 (except as otherwise indicated), and three amendments have
subsequently been adopted. The Plan is now again restated effective January 1,
2009 (the “Effective Date”), except as otherwise indicated herein, in order to
incorporate the previous amendments, amend the Plan to comply with the final
regulations issued pursuant to section 409A of the Code of the Internal Revenue
Code (the “Code”), and to make certain other changes.
1.2. Purpose. The purpose of the Plan is to provide a means whereby amounts
payable by the Company to Participants (as hereinafter defined) may be deferred
to some future period. It is also the purpose of the Plan to attract and retain
as employees persons whose abilities, experience and judgment will contribute to
the growth and profitability of the Company.
1.3. Effective Date. This restatement of the Plan is generally effective as of
January 1, 2009. Certain provisions of the Plan, as set forth herein, are
effective as of January 1, 2005, and any other provision of the Plan that is
required to be effective as of January 1, 2005, in order to comply with section
409A of the Code shall be effective as of such date. Anything else contained
herein to the contrary notwithstanding, the amendments to the Plan made by this
restatement (with the exception of the amendments made to Sections 10 and 11
that are administrative in nature) shall not apply to the portion of a
Participant’s Deferral Account that consists of amounts credited to the Deferral
Account prior to January 1, 2005 and the earnings thereon, and such portion
shall be distributed in accordance with the terms of the Plan as in effect prior
to this restatement.
SECTION 2
DEFINITIONS
2.1. Definitions. Whenever used in this Plan, the following terms shall have the
meanings set forth below:

  (a)   “Affiliate” means a business entity which is a member of the Controlled
Group and is recognized as an Affiliate by the Management Committee for the
purposes

 



--------------------------------------------------------------------------------



 



      of this Plan.     (b)   “Base Salary” means the base salary scheduled to
be paid to a Participant during a Plan Year without regard to any Incentive
Compensation, or any portion deferred under this Plan.     (c)   “Change in
Control” is defined in Section 14.     (d)   “Code” means the Internal Revenue
Code of 1986, and all regulations, revenue rulings, and other forms of
authoritative guidance issued pursuant thereto.     (e)   “Controlled Group”
means the Company and all other business entities, whether or not incorporated,
which, together with the Company, would be considered a single employer under
section 414(b) or (c) of the Code.     (f)   “Committee” means the Compensation
Committee of the Board of Directors of the Company.     (g)   “Deferral Account”
means the separate bookkeeping account representing the unfunded and unsecured
general obligation of Company established with respect to each Participant to
which is credited the dollar amounts specified in Section 5 and from which are
subtracted payments made pursuant to Sections 6 and 7.     (h)   “Disability”
means, as to a Participant who is an employee of the Company, a determination of
disability under Company’s Long Term Disability Plan. If the Participant is an
employee of an Affiliate, “Disability” means as to such Participant, a
determination of disability under the Long Term Disability Plan of such
Affiliate, or, if no such Plan exists, then under the Long Term Disability Plan
of the Company as if such Participant were a participant in such plan. If the
Company discontinues its Long Term Disability Plan, then “Disability” shall mean
long term disability as defined in any other Plan of the Company which generally
defines long term disability for purposes of such other plan. In no event,
however, shall a Participant be considered to have a Disability for purposes of
this Plan until such time as such Participant is entitled to begin (or would be
entitled to begin, if such Participant were a participant in the relevant plan)
receipt of benefits under such long term disability or other relevant plan.
Effective January 1, 2009, a Participant shall not be considered to have a
Disability unless the condition constituting Disability is a medically
determinable physical or mental impairment that can be expected to result in
death or to last for a continuous period of not less than twelve months, and the
Participant either has been receiving disability payments under any plan
(including a short-term disability plan or practice) of the Company or an
Affiliate for at least three months, or, if he or she is not eligible to
participate in any disability plan, is unable to engage in any substantial
gainful activity.     (i)   “Eligible Employee” means an employee of the Company
or its Affiliates who (i) is an officer or assistant officer, or (ii) has
significant management or professional responsibilities, and (iii) who is highly
compensated. Subject to the limitations

- 2 -



--------------------------------------------------------------------------------



 



      contained in Section 3, the Management Committee from time to time may
(i) establish rules governing the eligibility of employees of the Company and
its Affiliates to participate in the Plan and, such rules, if adopted, shall be
deemed to further define or amend, as the case may be, the definition of
“Eligible Employee” herein, and (ii) permit certain employees of the Company and
its Affiliates, who would not otherwise be eligible to participate in the Plan,
to participate in the Plan.     (j)   “ERISA” means the Employee Retirement
Income Security Act of 1974, and all regulations and other forms of
authoritative guidance issued pursuant thereto.     (k)   “Event of Maturity”
means any of the occurrences described in Section 6.1 by reason of which a
Participant or Beneficiary may become entitled to a distribution from the Plan.
    (l)   “Incentive Compensation” means the incentive, bonus, and similar
compensation that is paid to a Participant based on performance or other factors
during a Plan Year without regard to any portion deferred under this Plan.
Incentive Compensation shall not include any awards made under the 2000 Stock
Incentive Plan, or any subparts thereof, until such time as the Management
Committee determines that all or a portion of such compensation is Incentive
Compensation.     (m)   “In-Service Distribution Account” means an account to
which a Participant allocates a portion of his or her Deferral Account in
accordance with Section 6.2.5. Except for distribution in Section 6.2.5, or as
otherwise provided in this Plan, an In-Service Distribution Account shall be
treated as part of the Participant’s Deferral Account for all purposes of the
Plan.     (n)   “Installment Amount” means the portion of a Participant’s
Deferral Account that is to be paid during a period designated pursuant to
Section 6.2.1 by the Participant in writing at the time of his or her enrollment
or otherwise made in accordance with this Plan. Installment Amounts may, with
the consent of the Management Committee, be expressed either in dollars or as a
percentage of the Participant’s total Deferral Account, and if the Installment
Amount is expressed in dollars and is less than the total Deferral Account, the
Installment Amount shall be equal to the Deferral Account.     (o)   “Management
Committee” means the Management Committee formed by the Chief Executive Officer
pursuant to Section 11 of the Plan.     (p)   “Participant” means any Eligible
Employee who is affirmatively selected by the Management Committee and who
elects to participate in the Plan.     (q)   “Plan Year” means the twelve-month
period coinciding with the Company’s fiscal year and ending on each December 31.
    (r)   “Selected Distribution Date” shall mean the date that is designated in
accordance with this Plan by the Participant in writing at the time of his or
her enrollment as

- 3 -



--------------------------------------------------------------------------------



 



      the date for the payment or commencement of payments of his or her
Deferral Account. To the extent permitted by the Management Committee, a
Participant may designate either the date of his Termination of Employment,
January 1 of the year following his or her Termination of Employment as the
Selected Distribution Date, January 1 of a specified year (whether or not
Termination of Employment has occurred), or any other date permitted by the
Management Committee that complies with section 409A of the Code. In the absence
of an effective election of any other date, a Participant’s Selected
Distribution Date shall be the date of his or her Termination of Employment.    
(s)   “Termination of Employment” means a complete severance of a Participant’s
employment relationship with the Company and all Affiliates. Effective
January 1, 2009, a Participant shall not be considered to have incurred a
Termination of Employment until the Participant has incurred a separation from
service as determined in accordance with section 409A of the Code. By way of
illustration, and without limiting the generality of the foregoing, the
following principals shall apply in determining whether a Participant has
incurred a separation from service:

  (i)   The Participant shall not be considered to have separated from service
so long as the Participant is on military leave, sick leave, or other bona fide
leave of absence if the period of such leave does not exceed six months, or if
longer, so long as the Participant retains a right to reemployment with the
Company under an applicable statute or by contract.     (ii)   Regardless of
whether his or her employment has been formally terminated, the Participant will
be considered to have separated from service as of the date it is reasonably
anticipated that no further services will be performed by the Participant for
the Company, or that the level of bona fide services the Participant will
perform after such date will permanently decrease to less than 50 percent of the
average level of bona fide services performed over the immediately preceding
36-month period (or the full period of employment if the Participant has been
employed for less than 36 months). For purposes of the preceding test, during
any paid leave of absence the Participant shall be considered to have been
performing services at the level commensurate with the amount of compensation
received, and unpaid leaves of absence shall be disregarded.     (iii)   For
purposes of determining whether the Participant has separated from service, all
services provided for the Company, or for any entity that is a member of the
Controlled Group (including any Affiliate), shall be taken into account, whether
provided as an employee or as a consultant or other independent contractor;
provided that the Participant shall not be considered to have not separated from
service solely by reason of service as a non-employee director of the Company or
any other such entity. Solely for purposes of this Section 2.1(r), the term
“Controlled Group” shall be modified by substituting “50 percent” for
“80 percent” for all

- 4 -



--------------------------------------------------------------------------------



 



      purposes of section 414(b) and (c) of the Code (and section 1563 to the
extent incorporated therein).     (iv)   A Participant who is employed by an
Affiliate, and continues to be employed by the Affiliate following a stock sale,
spin-off, or other transaction that causes the Participant’s employer to cease
to be a member of the Controlled Group, shall not be considered to have incurred
a Termination of Employment as a result of such transaction. A Participant who
ceases to be employed by the Company or any member of the Controlled Group as a
result of a sale of substantially all of the assets constituting a division,
facility, or separate line of business, shall be considered to have incurred a
Termination of Employment unless the Company (or Affiliate selling such assets)
and the purchaser agree in writing, not later than the closing date of such
transaction, that all Participants affected by such transaction shall not be
considered to have incurred a Termination of Employment, and that the purchaser
agrees to assume the obligation for payment of the Deferral Accounts of all such
Participants in accordance with the Plan, unless the transaction constitutes a
Change in Control with respect to such Participants and Section 14.1 applies.

2.2. Transition Rule. Subject to rules and deadlines established by the
Management Committee, Participants with Deferral Accounts as of December 31,
2008, who have not commenced receiving payments under Section 5 shall have an
opportunity to change the deferral election(s) for their Deferral Accounts and
elect a new designation of a time and form of payment pursuant to Section 6.2.4
as in effect prior to January 1, 2005. No change in a deferral election shall
cause an amount that would otherwise have been paid in the year in which the
election is made to be paid in a later year, or cause an amount that would have
been paid in a later year to be paid in the year in which the election is made.
Such new designation must, however, apply to the entire Deferral Account such
that after the new designation, the Participant shall have one Selected
Distribution Date and one form of payment under Section 6 for his or her entire
Deferral Account. Participants failing to make an effective new designation or
not eligible for a new designation pursuant to this transition rule shall
receive their distribution by giving effect to the prior effective election(s)
under the Plan.
SECTION 3
ELIGIBILITY FOR PARTICIPATION
Each Eligible Employee of the Company and its Affiliates shall be eligible to
participate in the Plan and shall become a Participant upon selection by the
Management Committee. In the event a Participant ceases to be an Eligible
Employee, he or she shall become an inactive Participant, retaining all the
rights described under the Plan, except the right to elect any further
deferrals. Notwithstanding anything apparently to the contrary in this Plan or
in any written communication, summary, resolution or document or oral
communication, no individual shall be

- 5 -



--------------------------------------------------------------------------------



 



a Participant in this Plan, develop benefits under this Plan or be entitled to
receive benefits under this Plan (either for himself or herself or his or her
survivors) unless such individual is a member of a select group of management or
highly compensated employees (as that expression is used in ERISA).
SECTION 4
ENROLLMENT AND ELECTIONS
4.1. Initial Enrollment. Prior to the first Plan Year that an employee selected
for participation becomes a Participant, such employee shall complete such forms
and make such elections as required by the Company for effective administration
of the Plan. Such initial enrollment:

  (a)   Shall specify the form in which distribution of the Deferral Account
attributable to that enrollment shall be made under Section 6 (and if such
designation is not clearly made to the contrary, shall be deemed to have been an
election of a single lump sum distribution).     (b)   Shall specify the time at
which distribution shall be made which shall, subject to Section 6 hereof, be
the later of such Participant’s Selected Distribution Date or such Participant’s
Termination of Employment.     (c)   Shall be made upon forms furnished by the
Company, shall be made at such time as the Company shall determine and shall
conform to such other procedural and substantive rules as the Company shall
prescribe from time to time.     (d)   Shall be irrevocable once it has been
accepted by the Chief Executive Officer of the Company pursuant to
Section 4.2(a), except to the extent that a new designation is made effective in
accordance with Section 2.2 or 6.2.4.     (e)   Shall contain a deferral
election made in accordance with Section 4.2.

4.2. Election to Defer. Prior to the first day of any Plan Year, a Participant
may make a deferral election for that Plan Year. A separate election shall be
made for each Plan Year, subject to the authority of the Management Committee to
provide for elections that renew automatically unless changed or revoked prior
to the beginning of a subsequent Plan Year. Each such deferral election:

  (a)   Shall be irrevocable for the Plan Year with respect to which it is made
once it has been accepted by the Chief Executive Officer of the Company or his
or her designee; provided that an election for a Plan Year that has not been
accepted by the last day of the last day of the preceding Plan Year shall be
void.     (b)   Shall designate the amount or portion of the Participant’s
Incentive Compensation which is earned during that Plan Year (without regard to
whether it would be paid

- 6 -



--------------------------------------------------------------------------------



 



      during that or a subsequent Plan Year) which shall not be paid to the
Participant but instead shall be accumulated in this Plan under Section 5 and
distributed from this Plan under Section 6. Such designation shall be in a
minimum amount of $1,000. If expressed as a percentage, such percentage shall
not exceed fifty percent (50%) of such Participant’s Incentive Compensation. If
expressed as a dollar amount, such dollar amount shall not exceed the dollar
amount equivalent of fifty percent (50%) of such Participant’s targeted
Incentive Compensation. If a dollar amount is elected, such election shall be
reduced dollar for dollar if the Incentive Compensation declared, net of any
applicable tax withholding, is less than the election.     (c)   Shall designate
the amount or portion of the Participant’s Base Salary which is earned during
that Plan Year (without regard to whether it would be paid during that or a
subsequent Plan Year) which shall not be paid to the Participant but instead
shall be accumulated in this Plan under Section 5 and distributed from this Plan
under Section 6. Such designation shall be in a minimum amount of $1,000, and
may be up to 100 percent (100%) of such Participant’s Base Salary, less (i) all
FICA, federal, state and/or local income tax liabilities, and (ii) all other
amounts withheld from the Participant’s Base Salary, including without
limitation elective deferrals and contributions to any other employee benefit
plan, whether before or after tax, and repayment of any loans. The amount
withheld pursuant to clause (ii) shall be determined as of the last day of the
immediately preceding Plan Year, and by making a deferral election the
Participant agrees not to increase the amount of any such withholding if the
effect would be to reduce the portion of his or her Base Salary that is
deferred.     (d)   Shall be made upon forms furnished by the Company, shall be
made at such time as the Company shall determine, shall be made before the
beginning of the Plan Year with respect to which it is made and shall conform to
such other procedural and substantive rules as the Company shall prescribe from
time to time.

4.3. Special Rule for New Hires. Notwithstanding anything to the contrary in
this Plan, the Management Committee may designate an employee of the Company or
its Affiliates as an Eligible Employee in the employee’s year of hire if the new
hire satisfies the eligibility requirements of Section 3. In such cases, the new
hire may, either prior to commencement of employment or within 30 days
thereafter, make a deferral election for the current Plan Year as provided in
Sections 4.1 and 4.2, except for the requirement that the election be made prior
to the first day of the Plan Year. Such newly hired Participants, however, may
defer Base Salary only and may not defer Incentive Compensation unless permitted
by the Management Committee. Such new hires may also defer any hiring bonus
provided by Company, or any other type of compensation approved by the
Management Committee (including Incentive Compensation), provided that any such
election shall be made prior to commencement of employment. The newly hired
Participant shall make deferral elections according to Sections 4.1 and 4.2 for
Plan Years after the year of hire, as long as the employee continues to be an
Eligible Employee. Effective January 1, 2009, a newly hired employee shall not
be eligible to make an election under this Section 4.3 if the employee has been
eligible to participate in any account balance deferred compensation plan (as
defined in section 409A of the Code) sponsored by the

- 7 -



--------------------------------------------------------------------------------



 



Company or any member of the Controlled Group within 24 months prior to his or
her date of hire (other than through the accrual of earnings on amounts
previously deferred), unless the employee received a distribution of his or her
entire account balance under such other plan within such 24 month period and was
not eligible to participate after receiving such distribution.
4.4. 409A Transition Rule. Pursuant to IRS Notice 2005-1, Q&A #20(a) and (c) and
for the purpose of taking advantage of the transition relief afforded
thereunder, each Participant was permitted to revoke in their entirety his or
her election or elections to defer payment of (i) Base Salary earned in 2005
that would otherwise been paid during 2005, (ii) Incentive Compensation earned
in 2004 that would have otherwise been paid during 2005, and (iii) Incentive
Compensation earned in 2005 whether paid in 2005 or 2006. Such election
revocation were required to be made in writing and filed with the Chief
Executive Officer of the Company on or before December 1, 2005.
SECTION 5
DEFERRAL ACCOUNTS
5.1. Participant Deferral Accounts. The Company shall establish and maintain a
bookkeeping Deferral Account for each Participant. At its discretion the Company
may obtain life insurance on the life of any or all Participants to provide all
or a substantial portion of the money needed to pay the amounts deferred under
the Plan. Each Participant’s Deferral Account shall be credited, as appropriate,
with one or more of the following:

  (a)   Base Salary deferrals and Incentive Compensation deferrals made pursuant
to Section 4, above;     (b)   Employee Benefit Plan Equivalents as provided by
Section 5.2 below; and     (c)   Gains or losses on deemed investment options as
provided by Section 5.3 below.

5.2. Employee Benefit Plan Equivalent. To the extent the Company’s contributions
under its compensation-based benefit plans (including the Deluxe Corporation
Supplemental Benefit Plan) are reduced as a result of the Participant’s deferral
of compensation under the Plan, the amount of such reduction shall be credited
to the Participant’s Deferral Account. Any amount credited under this procedure
shall be credited as of the last day of the Plan Year during which such
compensation was earned without regard to whether it is paid in a subsequent
year. Any amount credited to a Deferral Account of a Participant under this Plan
shall not be duplicated, directly or indirectly, under any other plan of the
Company.
5.3. Investment Options. The Management Committee shall permit a Participant to
allocate the Participant’s Deferral Account among one or more investment options
for purposes of measuring the value of the benefit. That portion of the Deferral
Account allocated to an investment option shall be deemed to be invested in such
investment option and shall be valued as if so invested, reflecting all
earnings, losses and other distributions or charges and changes in

- 8 -



--------------------------------------------------------------------------------



 



value which would have been incurred through such an investment. Neither the
Company nor the Plan nor any trust established under the Plan shall have any
obligation to invest in any such investment option. The determination of which
investment options to make available (each of which shall be either a
predetermined actual investment or a reasonable rate of interest as defined for
purposes of section 3121(v)(2) of the Code) and the continued availability of
selected investment options rests in the Management Committee’s sole discretion.
A Participant’s request to allocate or reallocate among investment options must
comply with any procedures established by the Management Committee, which
procedures may specify a default investment option for Participants who fail to
make an effective election, and must be in such increments as the Management
Committee may require. The Participant may reallocate the Participant’s Deferral
Account among investment options as of any day that the U.S. securities markets
are open and conducting business. All requests for allocation or reallocation
are subject to acceptance by the Management Committee, at its discretion. If
accepted by the Management Committee, an allocation request will be effective as
soon as reasonably administratively practicable.
5.4. Charges Against Deferral Accounts. There shall be charged against each
Participant’s account any payments made to the Participant or his or her
Beneficiary in accordance with Sections 6 or 7 of the Plan.
5.5. Contractual Obligation. It is intended that the Company or Affiliate by
whom the Participant is employed is under a contractual obligation to make
payments to a Participant when due. Such payments shall be made out of the
general funds of the Company or Affiliate.
5.6. Unsecured Interest. The obligation of the Company to make payments under
this Plan constitutes only the unsecured (but legally enforceable) promise of
the Company to make such payments. The Participant shall have no lien, prior
claim or other security interest in any property of the Company. The Company is
not required to establish or maintain any fund, trust or account (other than a
bookkeeping account or reserve) for the purpose of funding or paying the
benefits promised under this Plan. If any such fund, trust (including any rabbi
trust) or account is established, no Participant shall have any lien, prior
claim, security interest or beneficial interest in any property therein. The
Company will pay the cost of this Plan out of its general assets. All references
to accounts, accruals, gains, losses, income, expenses, payments, custodial
funds and the like are included merely for the purpose of measuring the
Company’s obligation to Participants in this Plan and shall not be construed to
impose on the Employers the obligation to create any separate fund for purposes
of this Plan. In the case of a Participant employed by an Affiliate the
provisions of this Section 5.6 shall also apply to such Affiliate.
SECTION 6
PAYMENT OF DEFERRED AMOUNTS
6.1. Event of Maturity. A Participant’s Deferral Account shall mature and shall
become distributable in accordance with Section 6.2 and 6.3 upon the earliest
occurrence of any of the following events:

  (a)   The Participant’s death;

- 9 -



--------------------------------------------------------------------------------



 



  (b)   The Participant’s Disability; or     (c)   The occurrence of the
Selected Distribution Date. Notwithstanding the foregoing, if a Selected
Distribution Date that was elected prior to January 1, 2009, occurs prior to
Termination of Employment other than by reason of death or Disability, the Event
of Maturity shall be postponed until the Participant’s Termination of
Employment. Effective for Selected Distribution Dates elected on or after
January 1, 2009 (including new Selected Distribution Dates elected pursuant to
Section 6.2.4), the preceding sentence shall not apply, and the Event of
Maturity shall be the Selected Distribution Date even if the Participant is
still employed on the Selected Distribution Date. If the Participant’s Selected
Distribution Date occurs while the Participant is still employed, and if the
Management Committee determines that the Participant is eligible to continue to
make deferral elections for Plan Years after the last Plan Year prior to the
Selected Distribution Date, a new Deferral Account shall be established for the
Participant to which all amounts deferred for such Plan Years, and any earnings
thereon, shall be credited, and the Participant may elect a new Selected
Distribution Date, and method of distribution, for such new Deferral Account
prior to the beginning of the Plan Year that includes the original Selected
Distribution Date.

6.2. Form of Distribution. Upon the occurrence of an Event of Maturity specified
in Section 6.1 effective as to a Participant, the Company shall commence payment
of such Participant’s Deferral Account (reduced by the amount of any applicable
payroll, withholding and other taxes) in the form designated by the Participant
in his or her enrollment subject to the rules of this Section 6. A Participant
shall not be required to make application to receive payment.
     6.2.1. Form of Payment. Payment shall be made in whichever of the following
forms as the Participant shall have designated in writing at the time of his or
her initial enrollment or subsequent effective new designation under
Section 6.2.4 (to the extent that such election is consistent with the rules of
this Plan):

  (a)   Term Certain Installments to Participant. Subject to Section 6.2.1(d),
below, if the distributee is a Participant and the Installment Amount on the
date of the applicable Event of Maturity (without giving effect to any gains or
losses under Section 5.1(c) after such date) is at least Fifty Thousand Dollars
($50,000), in a series of monthly installments payable over a period not less
than two (2) years and not more than ten (10) years, commencing as of the day
specified in Section 6.2.2 and continuing on the first day of each succeeding
month until the Installment Amount is paid in full. If the Participant elects
installments, his or her account shall continue to be credited or charged with
investment results pursuant to Section 5.3, and the amount of each monthly
installment during a year shall be equal to (i) the remaining balance of the
Installment Amount on the last day of the preceding year, divided by the number
of years for which installments remain to be paid or, in the case of
installments to be paid in the first year to a Participant whose Selected
Distribution Date was the day of his or her Termination of Employment, the
Installment Amount at the end of the month in which the

- 10 -



--------------------------------------------------------------------------------



 



      Termination of Employment occurs, in either case divided by (ii) the
number of monthly installments to be paid in such year; provided that the final
monthly installment shall be equal to the entire remaining balance of the
Installment Amount. The entire series of installments shall be considered a
single payment for purposes of section 409A of the Code.     (b)   Lump Sum. If
the distributee is either a Participant or Beneficiary (except as provided in
Section 6.2.1(a)), in a single lump sum payment. Payment to a Beneficiary shall
in all events be made in a lump sum, regardless of whether the Participant
elected payment in installments and regardless of whether installment payments
have begun at the time of death.     (c)   Lump Sum Distribution Notwithstanding
Designation. If a Participant’s total Installment Amount is less than Fifty
Thousand Dollars ($50,000) on the Event of Maturity, then, regardless of whether
the Participant elected to have his or her Deferral Account paid in installments
pursuant to Section 6.2.1(a), such Participant’s entire Deferral Account shall
be paid in a single lump sum pursuant to the provisions of Section 6.2.1(b)
above.

     6.2.2. Time of Payment. Payment shall be made or commenced to a Participant
or Beneficiary in accordance with the following rules:

  (a)   Selected Distribution Date. Except as otherwise provided in this Section
6.2.2, payment shall be made or commenced within ninety (90) days after the
Participant’s Selected Distribution Date.     (b)   Death. Upon the death of a
Participant before his or her entire Deferral Account has been distributed,
payment of the remaining balance of the Deferral Account shall be made to the
Beneficiary within ninety (90) days after the Participant’s death.     (c)  
Disability. If the payment is made on account of the Participant’s Disability,
payment shall be made in a single lump sum as if the Participant had a
Termination of Employment as provided in paragraph (a) above, within ninety
(90) days of the commencement of such Disability.     (d)   Selected
Distribution Date Designated Before 2009. If a Selected Distribution Date
elected prior to January 1, 2009, occurs prior to the Participant’s Termination
of Employment, payment shall be made or commenced within ninety (90) days after
the Participant’s Termination of Employment.     (e)   Six Month Delay in
Distributions to Key Employees. If a Participant’s Event of Maturity is, or is
defined by, the Participant’s Termination of Employment and the Participant is a
“key employee”, as hereinafter defined, then no distribution shall be made to
the Participant until the first business day that is at least six months after
the Termination of Employment. If the distribution is to be made in the form of
a lump sum, then the Participant’s Deferral Account shall continue to be
credited with earnings or losses based upon the investment options elected

- 11 -



--------------------------------------------------------------------------------



 



      (which may be changed during such six month period in accordance with
Section 5.3) until distributed. If the distribution is to be made in
installments, then all installments that would otherwise have been paid during
such six month period shall be accumulated and paid in a lump sum, without
interest, at the end of such six month period. If the Participant dies during
the six month period, the delay required by this Section 6.2.2(e) shall not
apply to payments to the Participant’s Beneficiary. For purposes of this
Section 6.2.2(e) a “key employee” shall mean any Participant who is a key
employee as defined by section 416(i) of the Code (disregarding section
416(i)(5)). Whether a Participant is a key employee shall determined as of the
last day of each Plan Year, based upon the Participant’s total compensation
during the Plan Year then ending and the Participant’s status as an officer or
shareholder at any time during such Plan Year, and a Participant who is
determined to be a key employee on the last day of a Plan Year shall be subject
to this Section 6.2.2(e) if the Participant incurs a Termination of Employment
during the twelve (12) months commencing on April 1 of the following Plan Year.
For purposes of determining a Participant’s status as a key employee, the
Participant’s compensation shall mean total compensation required to be reported
as taxable income in Box 1 of Form W-2 (or its equivalent), increased by all
pre-tax deferrals and contributions pursuant to section 402(g), 125, or 132(f)
of the Code, provided that compensation paid to a nonresident alien which is not
effectively connected with the conduct of a trade or business within the United
States shall not be included. For avoidance of doubt and without limiting the
generality of the last sentence of Section 1.3, this Section 6.2.2(e) shall not
apply to the portion of a Participant’s Deferral Account that consists of
amounts credited to the Deferral Account prior to January 1, 2005 and the
earnings thereon, and such portion shall be distributed without the six month
delay required by this Section 6.2.2(e).     (f)   No Election of Year of
Payment. In any case in which the ninety (90) day period during which payment is
to be made overlaps two calendar years, the Participant or Beneficiary shall not
be permitted to elect, directly or indirectly, the year in which the payment
shall be made.

     6.2.3. Default. If for any reason a Participant shall have failed to make a
timely written designation of the form of distribution or of a Selected
Distribution Date for payment (including reasons entirely beyond the control of
the Participant), the payment shall be made in a single lump sum within ninety
(90) days of the Participant’s Termination of Employment. No spouse, former
spouse, Beneficiary or other person shall have any right to participate in the
Participant’s selection of a form of benefit.
     6.2.4. New Designation. At any time and from time to time, each Participant
may file with the Chief Executive Officer of the Company (or as otherwise
directed by the Management Committee) a new designation of a time and form of
payment. Each subsequent designation shall supercede all prior designations and
shall be effective as to the Participant’s entire Deferral Account (including
the portions of the Deferral Account attributable to periods before the new
designation is filed) as if the new designation had been made in writing at the
time of the Participant’s initial enrollment. Notwithstanding the foregoing, any
new designation shall be disregarded as if it had never been filed (and the
prior effective designation shall be given effect)

- 12 -



--------------------------------------------------------------------------------



 



unless the designation was filed with the Chief Executive Officer of the Company
(or as otherwise directed by the Management Committee) at least twelve
(12) months before the Participant’s Termination of Employment, or before the
Participant’s Selected Distribution Date if other than his or her Termination of
Employment. Effective January 1, 2005, (i) if a Participant designates a new
Selected Distribution Date it must be at least five years after the original
Selected Distribution Date, (ii) if a Participant whose prior Selected
Distribution Date was or defaulted to Termination of Employment designates a
Selected Distribution Date the Selected Distribution Date shall be the later of
the date so designated or the fifth anniversary of the Participant’s Termination
of Employment, and (iii) if a Participant makes any new designation (including a
new designation that changes the form of payment only), then, unless the Event
of Maturity is the Participant’s death or Disability, the date for commencement
of payment shall be five years after the date specified in Section 6.2.2. For
avoidance of doubt and without limiting the generality of the last sentence of
Section 1.3, the preceding sentence shall not apply to the portion of a
Participant’s Deferral Account that consists of amounts credited to the Deferral
Account prior to January 1, 2005 and the earnings thereon, and an election that
does not satisfy the requirements of the preceding sentence shall apply only to
such portion of the Participant’s Deferral Account.
     6.2.5. In-Service Distribution Accounts. At the same time that a
Participant makes a deferral election for any Plan Year pursuant to Section 4.2,
the Participant may elect to have a portion of his or her deferrals for that
Plan Year or, to the extent permitted by the Management Committee, Benefit Plan
Equivalents credited to his or her Deferral Account as of the last day of the
Plan Year, credited to an In-Service Distribution Account, which shall be
distributed in accordance with the following provisions.

  (a)   When a Participant first elects to have an amount credited to an
In-Service Distribution Account, the Participant shall specify a distribution
date for the In-Service Distribution Account (the “In-Service Distribution
Date”), which shall be January 1 of a year that is at least three years after
the first amount is credited to the In-Service Distribution Account.     (b)  
The balance in an In-Service Distribution Account shall be distributed either in
a lump sum on the In-Service Distribution Date, or, if the Participant so elects
at the same time the In-Service Distribution date is specified, in a series of
monthly installments payable over a period not less than two (2) years and not
more than five (5) years commencing on the In-Service Distribution Date,
calculated in accordance with Section 6.2.1(a) as if the entire balance in the
In-Service Distribution Account were the Installment Amount (without regard to
the requirement that the minimum account balance for installment payments may
not be less than $50,000).     (c)   If a Participant incurs a Termination of
Employment for any reason, including death or Disability, either prior to the
In-Service Distribution Date, or while an In-Service Distribution Account is
being paid in installments, the remaining balance of the In-Service Distribution
Account shall be distributed in the same manner as the Participant’s Deferral
Account.

- 13 -



--------------------------------------------------------------------------------



 



  (d)   A Participant may not elect to have any portion of the deferrals for any
Plan Year allocated to an In-Service Distribution Account beginning with the
Plan Year that includes the In-Service Distribution Date, and any such election
shall be void and the amount of the deferral shall instead be allocated to the
Deferral Account.     (e)   A Participant may have up to two separate In-Service
Distribution Accounts at any one time, with different In-Service Distribution
Dates and/or distribution methods. A Participant may change the In-Service
Distribution Date, or the method of distribution of the In-Service Distribution
Account, by filing a new designation in accordance with Section 6.2.4 at least
one year prior to the original In-Service Distribution Date; provided that if
any portion of the In-Service Distribution Account represents amounts deferred
on or after January 1, 2005, no change may be made (including changing the form
of payment only) unless the new designation changes the In-Service Distribution
Date to a date that is at least five years later than the original In-Service
Distribution Date.

     6.2.6. Code Section 162(m) Delay. If the Company reasonably anticipates
that all or any portion of a payment to a Participant, if paid at the time
otherwise provided in this Section 6.2, would not be tax deductible by reason of
section 162(m) of the Code, then payment of the nondeductible portion of such
payment shall be deferred until either (i) the Company’s first fiscal year in
which the Company reasonably anticipates, or should reasonably anticipate, that
deductibility of the payment will not be limited by section 162(m), or (ii) the
period beginning with the date of the Participant’s Termination of Employment
and ending on the later of the last day of the Company’s fiscal year that
includes the Termination of Employment or the fifteenth day of the third month
following the Termination of Employment; provided that all other scheduled
payments of deferred compensation (as defined in section 409A of the Code) to
the same Participant that could be deferred in order to insure their
deductibility under section 162(m) are also deferred. Where the payment is
delayed to a date on or after the Participant’s Termination of Employment, the
payment will be considered a payment upon the Participant’s Termination of
Employment for purposes of Section 6.2.2(f), and the date that is six months
after the Termination of Employment of a Participant subject to Section 6.2.2(f)
shall be substituted for the date of the Participant’s Termination of Employment
in clause (ii) of the preceding sentence. No election may be provided a
Participant with respect to the timing of any payment that is delayed under this
Section 6.2.5.
6.3. Distribution of Taxable Amounts. Notwithstanding anything to the contrary
in this Plan, in the event that any portion of a Participant’s Deferral Account
is ever required to be included in the Participant’s taxable income prior to its
payment to the Participant by reason of section 409A of the Code, the portion of
the Deferral Account determined to be included in taxable income shall be
distributed to the Participant as soon as practical after such determination is
made.
6.4. Tax Withholding. All payments under the Plan are subject to, and net of,
all applicable federal, state and local tax withholding. To the extent that
amounts credited to a Participant’s Deferral Account are subject to tax under
the Federal Insurance Contributions Act (“FICA”) prior to distribution, the
Management Committee may direct that all or any portion of the

- 14 -



--------------------------------------------------------------------------------



 



employee’s FICA obligation (plus any federal, state or local income tax
withholding resulting from such offset) shall be offset against the
Participant’s Deferral Account.
6.5. Special Rule for eFunds Participants. Notwithstanding anything to the
contrary in this Plan, the following provisions shall apply to all Participants
who as of the spin off of eFunds Corporation (“eFunds”) from the Company are
employed by eFunds or a subsidiary or affiliated corporation of eFunds (“eFunds
Participant”):

  (a)   The spin off of eFunds shall not constitute a Termination of Employment
for purposes of this Plan and payment shall not be made or commenced to eFunds
Participants based on the occurrence of the spin off.     (b)   Unless eligible
for distribution before the spin off, eFunds Participants shall not be eligible
for payments of Deferral Accounts from the Plan until they have an Event of
Maturity occurring after the spin off. Termination of Employment by eFunds
(including all of its affiliates, defined as any business entity which is
affiliated in ownership with eFunds and is recognized as an affiliate of eFunds
by the Management Committee for purposes of this Plan) shall constitute a
Termination of Employment for purposes of this Plan with respect to eFunds
Participants.     (c)   The deferral elections of eFunds Participants shall
immediately and automatically terminate upon occurrence of the spin off and
there shall be no further deferrals of compensation for such eFunds Participants
into this Plan. There shall also be no further Employee Benefit Plan Equivalents
credited to the eFunds Participants’ Deferral Accounts after the spin off,
except any credits reflecting deferrals occurring before the spin off. Deferrals
related to Incentive Compensation earned before the spin off (even if paid after
the spin off) will be credited to the eFunds Participants’ accounts in
accordance with the terms of their deferral elections for the 2000 Plan Year.  
  (d)   All other provisions of the Plan shall remain in effect as to the eFunds
Participants who shall become inactive Participants, including but not limited
to the ability to allocate Deferral Accounts among Investment Options as
provided at Section 5.3 and the crediting or debiting of such Deferral Accounts
to reflect such Investment Options as provided at Section 5.1(c).     (e)   The
Company may at any time amend the Plan to terminate the participation of the
eFunds Participants and distribute the account balances of all of the eFunds
Participants in lump sum payments. In the event that any eFunds Participant is
subsequently employed by an Affiliate and becomes a Participant, the balance of
his or her account attributable to his or her prior employment by eFunds shall
remain separate and shall be governed by the provisions of this Section 6.3. It
is the intention of the Company that the accounts of the eFunds Participants,
having been fully accrued and vested prior to January 1, 2005, shall be exempt
from Section 409A of the Code.

- 15 -



--------------------------------------------------------------------------------



 



SECTION 7
UNFORESEEABLE EMERGENCY
The Management Committee may alter the manner or timing of payment of a Deferral
Account under Section 6 in the event that the Participant establishes, to the
satisfaction of the Management Committee, financial need resulting from an
unforeseeable emergency. In such event, the Management Committee may:

  (a)   First, reduce the portion of the Participant’s Base Salary or Incentive
Compensation that the Participant has elected to defer for the Plan Year by the
amount reasonably necessary to satisfy such need.     (b)   Second, to the
extent that the financial need cannot be satisfied by terminating the
Participant’s deferral election, provide that all or a portion of the Deferral
Account shall be paid immediately in a lump sum payment, in an amount not to
exceed the amount necessary to satisfy the remaining financial need, and any
taxes imposed upon such payment.     (c)   In the case of a Participant
receiving installment payments, provide for the present value of all or a
portion of such installments to be paid immediately in a lump sum payment, in an
amount not to exceed the amount necessary to satisfy the remaining financial
need, and any taxes imposed upon such payment.

An unforeseeable emergency means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, the Participant’s Beneficiary, or the Participant’s dependent (as
defined in section 152 of the Code, without regard to section 152(b)(1), (b)(2),
and (d)(1)(B)); loss of the Participant’s property due to casualty (including
the need to rebuild a home following damage to a home not otherwise covered by
insurance, for example, not as a result of a natural disaster); or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. The imminent foreclosure of or eviction
from the Participant’s primary residence, the need to pay for medical expenses,
including nonrefundable deductibles, as well as for the costs of prescription
drug medication, or the need to pay for the funeral expenses of a spouse, a
Beneficiary, or a dependent (as defined above) may constitute an unforeseeable
emergency. The purchase of a home and the payment of college tuition are
generally not unforeseeable emergencies. A distribution on account of
unforeseeable emergency may not be made to the extent that such emergency is or
may be relieved through reimbursement or compensation from insurance or
otherwise, by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not cause severe financial hardship, provided
that a Participant shall not be required to first take any loans or make any
hardship withdrawals permitted by an qualified retirement plan maintained by the
Company. The Management Committee’s determination as to the occurrence of an
unforeseeable emergency of the Participant and the manner in which, if at all,
the payment of deferred amounts shall be altered or modified, shall be final.

- 16 -



--------------------------------------------------------------------------------



 



SECTION 8
BENEFICIARY
A Participant may designate a Beneficiary or Beneficiaries who, upon his or her
death, shall receive the distributions that otherwise would have been paid to
the Participant. All designations shall be in writing and shall be effective
only if and when delivered to the Chief Executive Officer of the Company during
the lifetime of the Participant. If a Participant designates a Beneficiary
without providing in the designation that the Beneficiary must be living at the
time of such distribution, the designation shall vest in the Beneficiary all of
the distributions, whether payable before or after the Beneficiary’s death, and
any distributions remaining upon the Beneficiary’s death shall be paid to the
Beneficiary’s estate.
A Participant may, from time to time, change the Beneficiary or Beneficiaries by
a written instrument delivered to the Chief Executive Officer of the Company. In
the event a Participant shall not designate a Beneficiary or Beneficiaries
pursuant to this Section, or if for any reason such designation shall be
ineffective, in whole or in part, the distributions that otherwise would have
been paid to such Participant shall be paid to the Participant’s estate (or, if
a Beneficiary dies while receiving installment payments and no contingent
beneficiary has been designated, to the Beneficiary’s estate).
SECTION 9
NONTRANSFERABILITY
In no event shall the Company make any payment under the Plan to any assignee or
creditor of a Participant or a Beneficiary. Prior to the time of payment
hereunder, a Participant or Beneficiary shall have no rights by way of
anticipation or otherwise to assign or otherwise dispose of any interest under
the Plan nor shall such rights be assigned or transferred by operation of law.
SECTION 10
DETERMINATIONS — RULES AND REGULATIONS
10.1. Determinations. The Management Committee shall make such determinations as
may be required from time to time in the administration of the Plan. The
Management Committee shall have the discretionary authority and responsibility
to interpret and construe the Plan and to determine all factual and legal
questions under the Plan, including but not limited to the entitlement of
Participants and Beneficiaries, and the amounts of their respective interests.
Each interested party may act and rely upon all information reported to them
hereunder and need not inquire into the accuracy thereof, nor be charged with
any notice to the contrary. The Management Committee shall make such
determinations as may be required from time to time

- 17 -



--------------------------------------------------------------------------------



 



in the administration of the Plan. All determinations by the Management
Committee shall be final and binding on all Participants and Beneficiaries and
all persons claiming any benefit under the Plan, subject only to the claims
procedures set forth below.
10.2. Claims Procedure. Until modified by the Management Committee, the claims
procedure set forth in this Section 10 shall be the mandatory claims and review
procedure for the resolution of disputes and disposition of claims filed under
the Plan on or after January 1, 2002.
     10.2.1. Initial Claim. An individual may, subject to Section 10.4, file
with the Management Committee a written claim for benefits under the Plan in a
form and manner prescribed by the Management Committee.

  (a)   If the claim is denied in whole or in part, the Management Committee
shall notify the claimant of the adverse benefit determination within ninety
(90) days after receipt of the claim.     (b)   The ninety (90) day period for
making the claim determination may be extended for ninety (90) days if the
Management Committee determines that special circumstances require an extension
of time for determination of the claim, provided that the Management Committee
notifies the claimant, prior to the expiration of the initial ninety (90) day
period, of the special circumstances requiring an extension and the date by
which a claim determination is expected to be made.

     10.2.2. Notice of Initial Adverse Determination. A notice of an adverse
determination shall set forth in a manner calculated to be understood by the
claimant:

  (a)   the specific reasons for the adverse determination;     (b)   references
to the specific provisions of the Plan (or other applicable Plan document) on
which the adverse determination is based;     (c)   a description of any
additional material or information necessary to perfect the claim and an
explanation of why such material or information is necessary; and     (d)   a
description of the claims review procedure, including the time limits applicable
to such procedure, and a statement of the claimant’s right to bring a civil
action under section 502(a) of ERISA following an adverse determination on
review, subject to Section 10.6.

     10.2.3. Request for Review. Within sixty (60) days after receipt of an
initial adverse benefit determination notice, the claimant may file with the
Management Committee a written request for a review of the adverse determination
and may, in connection therewith submit written comments, documents, records and
other information relating to the claim benefits. Any request for review of the
initial adverse determination not filed within sixty (60) days after receipt of
the initial adverse determination notice shall be untimely.
     10.2.4. Claim on Review. If the claim, upon review, is denied in whole or
in part, the

- 18 -



--------------------------------------------------------------------------------



 



Management Committee shall notify the claimant of the adverse benefit
determination within sixty (60) days after receipt of such a request for review.

  (a)   The sixty (60) day period for deciding the claim on review may be
extended for sixty (60) days if the Management Committee determines that special
circumstances require an extension of time for determination of the claim,
provided that the Management Committee notifies the claimant, prior to the
expiration of the initial sixty (60) day period, of the special circumstances
requiring an extension and the date by which a claim determination is expected
to be made.     (b)   In the event that the time period is extended due to a
claimant’s failure to submit information necessary to decide a claim on review,
the claimant shall have sixty (60) days within which to provide the necessary
information and the period for making the claim determination on review shall be
tolled from the date on which the notification of the extension is sent to the
claimant until the date on which the claimant responds to the request for
additional information or, if earlier, the expiration of sixty (60) days.    
(c)   The Management Committee’s review of a denied claim shall take into
account all comments, documents, records, and other information submitted by the
claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.

     10.2.5. Notice of Adverse Determination for Claim on Review. A notice of an
adverse determination for a claim on review shall set forth in a manner
calculated to be understood by the claimant:

  (a)   the specific reasons for the denial;     (b)   references to the
specific provisions of the Plan (or other applicable Plan document) on which the
adverse determination is based;     (c)   a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
claimant’s claim for benefits;     (d)   a statement describing any voluntary
appeal procedures offered by the Plan and the claimant’s right to obtain
information about such procedures; and     (e)   a statement of the claimant’s
right to bring an action under section 502(a) of ERISA, subject to Section 10.6.

10.3. Rules and Regulations.
     10.3.1. Adoption of Rules. Any rule not in conflict or at variance with the
provisions hereof may be adopted by the Management Committee.

- 19 -



--------------------------------------------------------------------------------



 



     10.3.2. Specific Rules.

  (a)   No inquiry or question shall be deemed to be a claim or a request for a
review of a denied claim unless made in accordance with the established claim
procedures. The Management Committee may require that any claim for benefits and
any request for a review of a denied claim be filed on forms to be furnished by
the Management Committee upon request.     (b)   All decisions on claims and on
requests for a review of denied claims shall be made by the Management Committee
unless delegated as provided for in the Plan, in which case references in this
Section 10 to the Management Committee shall be treated as references to the
Management Committee’s delegate.     (c)   Claimants may be represented by a
lawyer or other representative at their own expense, but the Management
Committee reserves the right to require the claimant to furnish written
authorization and establish reasonable procedures for determining whether an
individual has been authorized to act on behalf of a claimant. A claimant’s
representative shall be entitled to copies of all notices given to the claimant.
    (d)   The decision of the Management Committee on a claim and on a request
for a review of a denied claim may be provided to the claimant in electronic
form instead of in writing at the discretion of the Management Committee.    
(e)   In connection with the review of a denied claim, the claimant or the
claimant’s representative shall be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits.     (f)   The time
period within which a benefit determination will be made shall begin to run at
the time a claim or request for review is filed in accordance with the claims
procedures, without regard to whether all the information necessary to make a
benefit determination accompanies the filing.     (g)   The claims and review
procedures shall be administered with appropriate safeguards so that benefit
claim determinations are made in accordance with governing plan documents and,
where appropriate, the plan provisions have been applied consistently with
respect to similarly situated claimants.     (h)   For the purpose of this
Section, a document, record, or other information shall be considered “relevant”
if such document, record, or other information: (i) was relied upon in making
the benefit determination; (ii) was submitted, considered, or generated in the
course of making the benefit determination, without regard to whether such
document, record, or other information was relied upon in making the benefit
determination; (iii) demonstrates compliance with the administration processes
and safeguards designed to ensure that the benefit claim determination was made
in accordance with governing plan documents and that, where appropriate, the
Plan provisions have been applied consistently with respect to

- 20 -



--------------------------------------------------------------------------------



 



      similarly situated claimants; and (iv) constitutes a statement of policy
or guidance with respect to the Plan concerning the denied treatment option or
benefit for the claimant’s diagnosis, without regard to whether such advice or
statement was relied upon in making the benefit determination.     (i)   The
Management Committee may, in its discretion, rely on any applicable statute of
limitation or deadline as a basis for denial of any claim.

10.4. Deadline to File Claim. To be considered timely under the Plan’s claim and
review procedure, a claim must be filed with the Management Committee within one
(1) year after the claimant knew or reasonably should have known of the
principal facts upon which the claim is based.
10.5. Exhaustion of Administrative Remedies. The exhaustion of the claim and
review procedure is mandatory for resolving every claim and dispute arising
under this Plan. In any subsequent legal action all explicit and all implicit
determinations by the Management Committee (including, but not limited to,
determinations as to whether the claim, or a request for a review of a denied
claim, was timely filed) shall be afforded the maximum deference permitted by
law.
     10.5.1. Deadline to File Legal Action. No legal action to recover Plan
benefits or to enforce or clarify rights under the Plan under section 502 or
section 510 of ERISA or under any other provision of law, whether or not
statutory, may be brought by any claimant on any matter pertaining to this Plan
unless the legal action is commenced in the proper forum not later than six
(6) months following the date of the notice of an adverse determination for a
claim on review.
10.6. Knowledge of Fact by Participant Imputed to Beneficiary. For the purpose
of applying the deadlines to file a claim or a legal action, knowledge of all
facts that a Participant knew or reasonably should have known shall be imputed
to every claimant who is or claims to be a Beneficiary of the Participant or
otherwise claims to derive an entitlement by reference to the Participant for
the purpose of applying the previously specified periods.
SECTION 11
ADMINISTRATION
11.1. Company. Functions generally assigned in this Plan to the Company are
delegated to the Committee, Chief Executive Officer and the Management Committee
as follows:
     11.1.1. Chief Executive Officer. Except as otherwise provided by the Plan
and as set forth in Section 11.1.2, below, the Chief Executive Officer of the
Company shall delegate to a Management Committee all matters regarding the
administration of the Plan.
     11.1.2. Committee. Notwithstanding the foregoing general delegations to the
Chief Executive Officer and the Management Committee, the Committee shall have
the exclusive authority, which may not be delegated (subject to Section 11.8),
to act for the Company:

- 21 -



--------------------------------------------------------------------------------



 



  (a)   to amend or to terminate this Plan; and     (b)   to consent to the
adoption of the Plan by other business entities; to establish conditions and
limitations upon such adoption of the Plan by other business entities.

     11.1.3. Management Committee.

  (a)   Appointment and Removal. The Management Committee, subject to the
direction of the Committee and the Chief Executive Officer, shall have all of
the functions and authorities generally assigned in this Plan to the Company.
The Management Committee shall consist of one or members as may be determined
and appointed from time to time by the Chief Executive Officer of the Company
and they shall serve at the pleasure of such Chief Executive Officer and the
Committee.     (b)   Automatic Removal. If any individual who is a member of the
Management Committee is a director, officer or employee when appointed as a
member of the Management Committee, then such individual shall be automatically
removed as a member of the Management Committee at the earliest time such
individual ceases to be a director, officer or employee. This removal shall
occur automatically and without any requirement for action by the Chief
Executive Officer of the Company or any notice to the individual so removed.    
(c)   Authority. The Management Committee may elect such officers as the
Management Committee may decide upon. In addition to the other authorities
delegated elsewhere in this Plan to the Management Committee, the Management
Committee shall:

  (i)   establish rules for the functioning of the Management Committee,
including the times and places for holding meetings, the notices to be given in
respect of such meetings and the number of members who shall constitute a quorum
for the transaction of business,     (ii)   organize and delegate to such of its
members as it shall select authority to execute or authenticate rules, advisory
opinions or instructions, and other instruments adopted or authorized by the
Management Committee; adopt such bylaws or regulations as it deems desirable for
the conduct of its affairs; appoint a secretary, who need not be a member of the
Management Committee, to keep its records and otherwise assist the Management
Committee in the performance of its duties; keep a record of all its proceedings
and acts and keep all books of account, records and other data as may be
necessary for the proper administration of the Plan,     (iii)   determine from
the records of the Company and its Affiliates the compensation, service records,
status and other facts regarding Participants and other employees,

- 22 -



--------------------------------------------------------------------------------



 



  (iv)   cause to be compiled at least annually, from the records of the
Management Committee and the reports and accountings of the Company and its
Affiliates, a report or accounting of the status of the Plan and the Deferral
Accounts of the Participants, and make it available to each Participant who
shall have the right to examine that part of such report or accounting (or a
true and correct copy of such part) which sets forth the Participant’s benefits,
    (v)   prescribe forms to be used for applications for participation,
benefits, notifications, etc., as may be required in the administration of the
Plan,     (vi)   set up such rules as are deemed necessary to carry out the
terms of this Plan,     (vii)   resolve all questions of administration of the
Plan not specifically referred to in this Section,     (viii)   delegate or
redelegate to one or more persons, jointly or severally, and whether or not such
persons are members of the Management Committee or employees of the Company,
such functions assigned to the Management Committee hereunder as it may from
time to time deem advisable, and     (ix)   perform all other acts reasonably
necessary for administering the Plan and carrying out the provisions of this
Plan and performing the duties imposed by the Plan on it.

  (d)   Majority Decisions. If there shall at any time be three (3) or more
members of the Management Committee serving hereunder who are qualified to
perform a particular act, the same may be performed, on behalf of all, by a
majority of those qualified, with or without the concurrence of the minority. No
person who failed to join or concur in such act shall be held liable for the
consequences thereof, except to the extent that liability is imposed under
ERISA.

11.2. Conflict of Interest. If any officer or employee of the Company or an
Affiliate, any member of the Committee, or any member of the Management
Committee to whom authority has been delegated or redelegated hereunder shall
also be a Participant or Beneficiary in the Plan, the individual shall have no
authority as such officer, employee, Committee or Management Committee member
with respect to any matter specially affecting his or her individual interest
hereunder (as distinguished from the interests of all Participants and
Beneficiaries or a broad class of Participants and Beneficiaries), all such
authority being reserved exclusively to the other officers, employees, Committee
or Management Committee members as the case may be, to the exclusion of such
Participant or Beneficiary, and such Participant or Beneficiary shall act only
in his or her individual capacity in connection with any such matter.
11.3. Dual Capacity. Individuals, firms, corporations or partnerships identified
herein or delegated or allocated authority or responsibility hereunder may serve
in more than one fiduciary capacity.

- 23 -



--------------------------------------------------------------------------------



 



11.4. Administrator. The Company shall be the administrator for purposes of
section 3(16)(A) of ERISA.
11.5. Named Fiduciaries. The Chief Executive Officer, the Committee and the
Management Committee shall be named fiduciaries for the purpose of section
402(a) of ERISA.
11.6. Service of Process. In the absence of any designation to the contrary by
the Company, the Secretary of the Company is designated as the appropriate and
exclusive agent for the receipt of service of process directed to the Plan in
any legal proceeding, including arbitration, involving the Plan.
11.7. Administrative Expenses. The reasonable expenses of administering the Plan
shall be payable by the Company.
11.8. Rules, Policies and Procedures. Any rule, policy or procedure necessary or
convenient for the administration of the Plan may be adopted by the Management
Committee. Any rule, policy or procedure adopted by the Management Committee in
connection with the administration of the Plan shall be deemed to be a part of
the Plan. In the event that any such rule, policy or procedure conflicts with
any provision of this Plan document that is ministerial, procedural or technical
in nature, the Plan shall be deemed amended to the extent of the inconsistency.
11.9. Method of Executing Instruments. Information to be supplied or written
notices to be made or consents to be given by the Management Committee pursuant
to any provision of this Plan may be signed in the name of the Management
Committee by any person who has been authorized to make such certification or to
give such notices or consents.
11.10. Information Furnished by Participants. The Company and its Affiliates
shall not be liable or responsible for any error in the computation of the
Deferral Account of a Participant resulting from any misstatement of fact made
by the Participant, directly or indirectly, to the Company, and used by it in
determining the Participant’s Deferral Account. The Company shall not be
obligated or required to increase the Deferral Account of such Participant
which, on discovery of the misstatement, is found to be understated as a result
of such misstatement of the Participant. However, the Deferral Account of any
Participant which are overstated by reason of any such misstatement shall be
reduced to the amount appropriate in view of the truth.
SECTION 12
AMENDMENT AND TERMINATION
The Company expects the Plan to be permanent but since future conditions
affecting the Company cannot be anticipated or foreseen, the Company reserves
the right to amend, modify or terminate the Plan at any time by action of the
Committee. Upon termination of the Plan, all Deferral Accounts shall remain
subject to payment in accordance with Sections 6 and 7 of the Plan, provided
that the Committee may, in connection with such termination, also amend the

- 24 -



--------------------------------------------------------------------------------



 



Plan to provide for payment of all Deferral Accounts in a lump sum to the extent
permitted by section 409A of the Code.
SECTION 13
LIFE INSURANCE CONTRACT
If the Company elects to purchase one or more life insurance contracts to
provide it with funds to make payments under the Plan, the Company shall at all
times be the sole and complete owner and Beneficiary of such contract(s), and
shall have the unrestricted right to use all amounts and exercise all options
and privileges under such contract(s) without the knowledge or consent of any
Participant or Beneficiary or any other person; neither Participant, Beneficiary
nor any other person shall have any right, title or interest whatsoever in or to
any such contract(s).
SECTION 14
CHANGE IN CONTROL
14.1. Distributions upon Change in Control. Notwithstanding any other provision
of this Plan, a Participant will receive a distribution of his or her entire
Deferral Account if a Change in Control occurs with respect to such Participant.
Distribution the entire Deferral Account shall be made on the date of the Change
in Control. Such distribution shall be made in a single lump sum payment. A
“Change in Control” shall be deemed to have occurred with respect to all
Participants on the date that an event set forth in any one of the following
paragraphs shall have occurred with respect to the Company. If such an event
occurs with respect to an Affiliate, then a Change in Control shall occur with
respect to all Participants employed by such Affiliate or a direct or indirect
majority owned subsidiary of such Affiliate.

  (a)   The date on which any one person, or more than one person acting as a
group, acquires ownership of stock of the Company or Affiliate that, together
with stock held by such person or group, constitutes more than 50 percent of the
total fair market value or total voting power of the stock of such corporation.
If any one person, or more than one person acting as a group, is considered to
own more than 50 percent of the total fair market value or total voting power of
the stock of the Company or Affiliate, the acquisition of additional stock by
the same person or persons is not considered to cause a change in the ownership
of the corporation (or to cause a change in the effective control of the
corporation pursuant to this paragraph or paragraph (b)). An increase in the
percentage of stock owned by any one person, or persons acting as a group, as a
result of a transaction in which the corporation acquires its stock in exchange
for property will be treated as an acquisition of stock for purposes of this
paragraph. This paragraph applies only when there is a transfer or issuance of
stock of the Company or Affiliate and stock in such corporation remains
outstanding after the transaction.

- 25 -



--------------------------------------------------------------------------------



 



  (b)   The date any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Company or Affiliate possessing 30 percent or more of the total voting power of
the stock of such corporation.     (c)   The date a majority of members of the
Company’s (but not any Affiliate’s) board of directors is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the corporation’s board of directors before the date
of the appointment or election.     (d)   The date that any one person, or more
than one person acting as a group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company or Affiliate that have a total gross fair
market value equal to or more than 40 percent of the total gross fair market
value of all of the assets of the corporation immediately before such
acquisition or acquisitions; provided that a Change in Control shall not result
from a transfer of assets by the Company or an Affiliate to (i) a shareholder of
the corporation (immediately prior to the transfer) in exchange for or with
respect to the corporation’s stock, (ii) an entity, 50 percent or more of the
total value or voting power of which is owned, directly or indirectly, by the
transferor corporation immediately following the transfer, (iii) a person, or
more than one person acting as a group, that owns, directly or indirectly,
50 percent or more of the total value or voting power of all the outstanding
stock of the transferring corporation immediately following the transfer, or
(iv) an entity, at least 50 percent of the total value or voting power of which
is owned, directly or indirectly, by a person or group of persons described in
clause (iii) For this purpose, gross fair market value means the value of the
assets of the corporation, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.

14.2. Definitions and Special Rules. For purposes of Section 14.1, the following
definitions and special rules shall apply.

  (a)   Persons will not be considered to be acting as a group solely because
they purchase or own stock of the same corporation at the same time, or as a
result of the same public offering. However, persons will be considered to be
acting as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company or Affiliate. If a person, including an entity, owns stock in
both corporations that enter into a merger, consolidation, purchase or
acquisition of stock, or similar transaction, such shareholder is considered to
be acting as a group with other shareholders in a corporation only with respect
to the ownership in that corporation before the transaction giving rise to the
change and not with respect to the ownership interest in the other corporation.
    (b)   If any one person, or more than one person acting as a group, owns
stock of the

- 26 -



--------------------------------------------------------------------------------



 



      Company or Affiliate possessing 30 percent or more of the total voting
power of the stock of such corporation, the acquisition of additional control of
the Company or Affiliate by the same person or persons will not be considered to
cause a Change in Control pursuant to paragraph (a) or (b) of Section 14.1.    
(c)   The definition of Change in Control contained in this Section 14 is
intended to conform to the definition of a change in control event as set forth
in section 409A and the regulations thereunder, and shall be so construed. To
the maximum extent permitted by law, a transaction shall not be considered to
constitute a Change in Control unless it also constitutes a change in control
event for purposes of section 409A, and a transaction that constitutes a change
in control event for purposes of section 409A shall be considered a Change in
Control.

SECTION 15
NO VESTED RIGHTS
The Plan and the elections exercisable hereunder shall not be deemed or
construed to be a written contract of employment between any Participant and the
Company or any of its Affiliates, nor shall any provision of the Plan restrict
the right of the Company or any of its Affiliates to discharge any Participant,
nor shall any provision of the Plan in any way whatsoever grant to any
Participant the right to receive any scheduled compensation, bonus, or other
payment of any nature whatsoever.
SECTION 16
APPLICABLE LAW
This Plan shall be construed and this Plan shall be administered to create an
unfunded plan providing deferred compensation to a select group of management or
highly compensated employees so that it is exempt from the requirements of Parts
2, 3 and 4 of Title I of ERISA and qualifies for a form of simplified,
alternative compliance with the reporting and disclosure requirements of Part 1
of Title I of ERISA. Any reference in this Plan to a statute or regulation shall
be considered also to mean and refer to any subsequent amendment or replacement
of that statute or regulation. This Plan has been executed and delivered in the
State of Minnesota and has been drawn in conformity to the laws of that State
and shall be construed and enforced in accordance with the laws of the State of
Minnesota.

- 27 -